UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4801



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES W. CEPHAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CR-97-32)


Submitted:   June 1, 1999                     Decided:   July 9, 1999


Before ERVIN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


B. Craig Manford, Martinsburg, West Virginia, for Appellant. David
E. Godwin, United States Attorney, Thomas O. Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury convicted James W. Cephas on one count of conspiracy to

possess with intent to distribute and to distribute crack cocaine

in violation of 21 U.S.C. § 846 (1994) and ten counts of dis-

tribution of crack cocaine in violation of 21 U.S.C. § 841(a)(1)

(1994).   Cephas was subsequently sentenced to two concurrent sen-

tences of 97 months’ imprisonment.   On appeal, Cephas claims that

the district court erred in refusing to grant his motion for judg-

ment of acquittal on the conspiracy conviction based on insuf-

ficient evidence.

     We have reviewed the briefs and appendix and find no revers-

ible error.   Accordingly, we affirm Cephas’ convictions and sen-

tences. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2